DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debruler et al (US# 2017/0219041).
	Debruler et al discloses all the limitations of the instant claims including; an adapter piece 368/386 or 728 for connecting a damper tube 206 and an air spring piston 316 in a non-positive manner, wherein the adapter piece comprises a spring region 706/708 having multiple distinct spring part regions 706 and 708 disposed in a single radial plane of the adaptor piece.   Figure 13.
	Regarding claim 2, note ring portion at #748 and ring portion below 706/708 in figure 13.
Regarding claim 3, Debruler et al disclose an air spring damper system comprising: a damper tube 206; an air spring piston 316; and an adapter piece 728 for connecting the damper tube and the air spring piston in a non-positive manner, wherein a non-positive connection exists between the air spring piston and the damper tube via a spring region 706/708 of the adapter piece that extends between and is in direct contact with both the air spring piston 316 and the damper tube 206.  Figure 13.

 	Regarding claim 7, the adapter piece 728 is separate from the damper tube and the air spring piston. 
 	Regarding claim 8, the spring region 706/708 is elastic along a radial axis of the damper tube.   
Regarding claim 14, a base of each spring part region 706/708 is integral with a remainder of the adapter piece.  [0087]
	Regarding claim 15, note recesses around a first portion of each spring part region, wherein a second portion of each spring part region is integral with a remainder of the adapter piece.

    PNG
    media_image1.png
    491
    491
    media_image1.png
    Greyscale


	Regarding claim 17, one of the spring part regions 706 or 708 is disposed in each quadrant of the single radial plane.  Note spring part regions 706 and 708 are annular and either extends through every quadrant.  The claim language does not appear to necessarily require one part per quadrant.
	Regarding claim 18, a radially-outward-facing surface of each spring part region includes a depression or a hole.

    PNG
    media_image2.png
    491
    491
    media_image2.png
    Greyscale

Regarding claim 19, excluding an upper surface of the first ring region and a lower surface of the second ring region, the adapter piece is symmetric across the single radial plane and across at least one plane that is orthogonal to the single radial plane.

    PNG
    media_image3.png
    491
    777
    media_image3.png
    Greyscale


	Regarding claim 20, the adapter piece is disposed on a supporting element 364 that is integrally connected (connected to form an integral unit) to the damper tube.
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debruler et al (US# 2017/0219041) in view of Wode (US# 6336610).  
Debruler discloses all the limitations of the instant claims with exception to an integrally formed bulge.  Debruler instead shows a ring element 364.  Wode discloses a similar device and further teaches an integrally formed bulge 22 for supporting elements of an air spring.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use an integrally formed bulge, as taught by Wode, in place of the ring of Debruler et al as an obvious variant that ensures that the retainer will not disconnect from the damper and can be simply manufactured.
	Regarding claim 21, Wode teaches a bulge 22 defined by a curved region of an outer wall of the damper tube.  Figure 3


Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debruler et al (US# 2017/0219041).  
	Regarding claim 9, Debruler et al discloses a method for producing an air spring damper system that includes a damper tube 206, an air spring piston 316, and an adapter piece 728 for connecting the damper tube and the air spring piston in a non-positive manner, wherein a non-positive connection exists between the air spring piston and the damper tube via a spring region 706/708 of the adapter piece.  Debruler further discloses compressing the spring region of the adapter piece, but lack the specific disclosure of doing so during a relative assembly movement of the damper tube and the air spring piston from an unassembled state into an assembled state spring region 706/708 of the adapter piece that extends between and is in direct contact with both the air spring piston 316 and the damper tube 206.  As the assembly axially rests on retaining ring 364 such that support 710 rests on ring 364, adapter 728 rests on support 710 and piston core 316 rests on adapter 728, assembly in that order 
	Regarding claim 10, the non-positive connection (connection at 728) is formed between the damper tube and the air spring piston via the compression of the spring region 706/708 of the adapter piece. 
 	Regarding claim 11, during the relative assembly movement the damper tube and the air spring piston are moved relative to one another along a main extent axis of the damper tube. 
 	Regarding claim 12, prior to the compression of the spring region, the method comprises positioning the adapter piece 728/710 on a bulge 364 of the damper tube, positioning the adapter piece 728 on a supporting element 710 disposed on a bulge 364 of the damper tube, or positioning the adaptor piece 728/710 on a supporting element 364 that is connected to the damper tube in an integral 
manner, the adapter piece being moved relative to the air spring piston during the relative assembly movement, and being substantially stationary relative to the damper tube (as modified above). 
 	Regarding claim 13, prior to the compression of the spring region, the method comprises configuring an inner wall 730 of the adapter piece and an outer wall of the damper tube 206 with a clearance fit.  Note clearance shown at 730 in the figures.
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.
Applicant’s amendment has overcome the rejection in view of Pryor, however, the rejection based on Debruler is maintained.  Please note the modified rejections above for the new limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK